Citation Nr: 0620187	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-38 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant served on active duty for training with the 
Naval Reserve from July 1979 to May 1983.

By rating decision dated in March 1998, the Regional Office 
(RO) denied the appellant's claim for service connection for 
PTSD.  She was notified of this determination and of her 
right to appeal by a letter dated the following month, but a 
timely appeal was not received.  Following her recent attempt 
to reopen the claim, the RO again denied service connection 
for PTSD in rating decisions dated in October 2003 and 
January 2004, and the appellant filed a timely appeal to the 
Board of Veterans' Appeals (Board).  It was specifically 
indicated in the January 2004 rating action that the claim 
was considered to be reopened.

Although the RO determined that new and material evidence has 
been submitted, the Board must also assess whether new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection.  Wakeford v. Brown, 8 Vet. App. 
237 (1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board recharacterized this matter as set 
forth on the cover page. 


FINDINGS OF FACT

1. By a decision dated in March 1998, the RO denied service 
connection for PTSD.

2. The evidence added to the record since the March 1998 RO 
decision provides a reasonable possibility of substantiating 
the claim for service connection for PTSD.

3.  An in-service PTSD stressor has not been verified.


CONCLUSIONS OF LAW

1.  The RO's decision of March 1998, which denied service 
connection for PTSD, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

2.  The evidence received since the March 1998 RO decision is 
new and material, and the claim for service connection for 
PTSD is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).

3.  PTSD was not incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 
38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield, 19 Vet. 
App. 103, rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of a September 
2003 letter from the RO to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate her claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  

The appellant was not provided notice that a disability 
rating or an effective date would be assigned in the event of 
an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard, 4 Vet. App. 384, 
394.  In that regard, as the Board concludes below that while 
new and material evidence has been submitted to reopen the 
claim, the preponderance of the evidence is against the claim 
for service connection for PTSD, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

In addition, the letter to the appellant concerning the 
Veterans Claims Assistance Act (VCAA), did not inform her of 
the information necessary to substantiate a claim based on 
the need for the submission of new and material evidence.  
The RO adjudicated the claim without regard to finality of 
the March 1998 rating decision.  In Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), the Court held that 
the VCAA required that the VA must notify a claimant of the 
information and evidence necessary to reopen a claim and of 
the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant, in this case, service connection.  However, in 
light of the determination in this case, no prejudice to the 
appellant will result.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby). 

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical and personnel records, as well as 
private medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
reviewed the appellant's statements and concludes that she 
has not identified further evidence not already of record 
that could be obtained.  The Board has also reviewed the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  

The Board has reviewed all the evidence in the claims folder 
and considered the appellant's testimony.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, it is unnecessary to discuss, in detail, the 
extensive evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or does not show, in 
support of the claim.  

Legal criteria and analysis

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.

In pertinent part, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evaluation, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Where a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
a claimant's service records may corroborate the claimant's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise the VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for PTSD was in March 1998.  Therefore, 
the Board must review the additional evidence submitted since 
that determination.  

The RO denied the appellant's claim for service connection 
for PTSD on the bases that there was no verification of her 
alleged in-service stressors and that no diagnosis of PTSD 
had been rendered.  The additional evidence includes VA 
outpatient treatment records disclosing that the appellant 
has been diagnosed as having PTSD.  Thus, the evidence 
relates to a previously unestablished fact and furnishes a 
reasonable possibility of substantiating the appellant's 
claim for service connection for PTSD.  Accordingly, the 
claim is reopened.

The issue remains whether service connection for PTSD is 
warranted.  The appellant provided a detailed description of 
her claimed stressors in a report of contact with a Woman 
Veterans Coordinator in January 1997, in various medical 
records and at her hearing in September 2005 at the RO before 
the undersigned.  An April 1994 report from a private 
psychologist reveals that the appellant described her family 
life growing up as "hell."  She asserted that she was 
beaten regularly with objects by both parents and that she 
was sexually abused by her father.  She also stated that she 
was beaten and raped by her then-husband in 1983.  Prior to 
the recent VA outpatient treatment records showing that the 
appellant has PTSD, the medical evidence reflected that the 
psychiatric diagnoses of histrionic personality disorder; 
malingering; organic delusional disorder; delusional 
disorder, grandiose type; and dependent personality disorder.  
A March 1997 report from the Naval Criminal Investigative 
Service in Alameda, California (where one of the rapes 
allegedly occurred) revealed that a check of the Department 
of Defense investigative files was negative for any record on 
the appellant.  

The fact remains that there is no objective evidence to 
verify any of these claimed incidents related to any time 
when the appellant was serving in the Naval Reserve.  Indeed, 
the appellant specifically indicated that she had not sought 
medical treatment or filed a police report after at least 
several of these incidents.  Although she asserted that the 
police were contacted following a dispute with one of the men 
who reportedly raped her, she said that the police refused to 
become involved in a domestic dispute.  

The service medical records do not include any complaints or 
findings pertaining to PTSD.  The appellant has not furnished 
any means to corroborate her allegations and, as noted 
previously, an NCIS office reported that there was no record 
of the appellant.  The Board also observes that the appellant 
has reported a long history of abuse prior to service.  In 
the absence of verification of the claimed stressors, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  The appellant is, of course, 
entitled to apply to reopen her claim at any time with new 
and material evidence-specifically evidence that would tend 
to verify a claimed PTSD stressor during her Reserve service.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD and, to this extent, 
the appeal is granted and the claim is reopened.

Service connection for PTSD is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


